


110 HR 4898 IH: Best Buddies Empowerment for People with Intellectual

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4898
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Hoyer (for
			 himself and Mr. Blunt) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To provide assistance to Best Buddies to support the
		  expansion and development of mentoring programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Best Buddies Empowerment for People with Intellectual
			 Disabilities Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Best Buddies is
			 the first national social and recreational program in the United States for
			 people with mental retardation.
				(2)Best Buddies is
			 dedicated to helping people with intellectual disabilities become part of
			 mainstream society.
				(3)Best Buddies is
			 determined to end social isolation for people with intellectual disabilities by
			 establishing meaningful friendships with their non-disabled peers in order to
			 help increase the self-esteem, confidence, and abilities of people with and
			 without intellectual disabilities.
				(4)Since 1989, Best
			 Buddies has enhanced the lives of people with intellectual disabilities by
			 providing opportunities for one-to-one friendships and integrated
			 employment.
				(5)Best Buddies is an
			 international organization spanning 1300 middle school, high school, and
			 college campuses.
				(6)The Best Buddies
			 organization implements programs that will positively impact more than 350,000
			 individuals this year and expect to be able to reach 500,000 people by
			 2010.
				(7)The Best Buddies Jobs program continues the
			 integration of people with intellectual disabilities into the community through
			 supported employment.
				(8)The Best Buddies
			 Citizens program pairs people with mental retardation in one-to-one friendships
			 with other individuals in the corporate and civic communities.
				(9)The Best Buddies
			 Colleges program pairs people with mental retardation in one-to-one friendships
			 with college students.
				(10)The Best Buddies
			 High Schools program pairs students with mental retardation in one-to-one
			 friendships with high school students.
				(11)The Best Buddies
			 e-Buddies program creates respective e-mail friendships between people with and
			 without intellectual disabilities.
				(b)PurposeThe
			 purposes of this Act are to—
				(1)provide support to
			 Best Buddies to increase participation in and public awareness about Best
			 Buddies programs that serve people with intellectual disabilities;
				(2)dispel negative
			 stereotypes about people with intellectual disabilities; and
				(3)promote the
			 extraordinary gifts of people with intellectual disabilities.
				3.Assistance for
			 Best Buddies
			(a)Education
			 activitiesThe Secretary of Education may award grants to, or
			 enter into contracts or cooperative agreements with, Best Buddies to carry out
			 the following:
				(1)Activities to
			 promote the expansion of Best Buddies, including activities to increase the
			 participation of individuals with intellectual disabilities within the United
			 States.
				(2)The design and
			 implementation of Best Buddies education and outreach programs, including
			 character education and volunteer programs that support the purposes of this
			 Act, that can be integrated into classroom instruction and are consistent with
			 academic content standards.
				(b)Limitations
				(1)In
			 generalAmounts appropriated to carry out this Act may not be
			 used for direct treatment of diseases, medical conditions, or mental health
			 conditions.
				(2)Administrative
			 activitiesNot more than three percent of amounts appropriated to
			 carry out this Act may be used for administrative activities.
				(c)Rule of
			 constructionNothing in this Act shall be construed to limit the
			 use of non-Federal funds by Best Buddies.
			4.Application and
			 annual report
			(a)Application
				(1)In
			 generalTo be eligible for a grant, contract, or cooperative
			 agreement under section 3(a), Best Buddies shall submit an application at such
			 time, in such manner, and containing such information as the Secretary of
			 Education or Secretary of State, as applicable, may require.
				(2)ContentAt
			 a minimum, an application under this subsection shall contain the
			 following:
					(A)A description of
			 activities to be carried out with the grant, contract, or cooperative
			 agreement.
					(B)Information on
			 specific measurable goals and objectives to be achieved through activities
			 carried out with the grant, contract, or cooperative agreement.
					(b)Annual
			 report
				(1)In
			 generalAs a condition on receipt of any funds under section
			 3(a), Best Buddies shall agree to submit an annual report at such time, in such
			 manner, and containing such information as the Secretary of Education or
			 Secretary of State, as applicable, may require.
				(2)ContentAt
			 a minimum, each annual report under this subsection shall describe the degree
			 to which progress has been made toward meeting the specific measurable goals
			 and objectives described in the applications submitted under subsection
			 (a).
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for grants, contracts, or cooperative agreements
			 under section 3(a), $10,000,000 to the Secretary of Education for fiscal year
			 2009, and such sums as may be necessary for each of the four succeeding fiscal
			 years.
		6.Budget
			 neutralThe following
			 provisions of law are hereby repealed:
			(1)Section 5523 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7265b).
			(2)Section 5533 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7267b).
			
